      Case 3:20-cv-00384-JPW-PT Document 11 Filed 06/11/20 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

NARAT KIM,                               :   Civil No. 3:20-0384
                                         :
            Plaintiff,                   :
                                         :
            v.                           :
                                         :
RICK DAVIS, et al.,                      :
                                         :
            Defendants.                  :   Judge Jennifer P. Wilson


                                    ORDER

      AND NOW, on this 11th day of June, 2020, for the reasons set forth in the

accompanying memorandum, IT IS ORDERED THAT Plaintiff’s motion for

appointment of counsel (Doc. 4) is denied.


                                             s/ Jennifer P. Wilson
                                             JENNIFER P. WILSON
                                             United States District Court Judge
                                             Middle District of Pennsylvania
